     Case 2:20-cv-01406-JAM-EFB Document 4 Filed 07/16/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IVAN VALDEZ,                                     No. 2:20-cv-1406-JAM-EFB PS
12                        Plaintiff,
13            v.                                       ORDER
14    SUPERIOR COURT OF CALIFORNIA,
      SAN JOAQUIN COUNTY,
15
                          Defendant.
16

17

18          Plaintiff Ivan Valdez, proceeding pro se, has filed a complaint purporting to allege civil

19   rights violations. ECF No. 1. He has submitted an application to proceed in forma pauperis, but

20   he failed to properly respond to most of the questions asked therein. Specifically, he stated “no

21   comment” in response to nearly all the questions. Accordingly, the request (ECF No. 2) is denied

22   without prejudice to filing a properly-completed application for leave to proceed in forma

23   pauperis within 30 days of this order. The Clerk is directed to send to plaintiff a new form

24   Application to Proceed In Forma Pauperis. Failure to comply with this order may result in

25   dismissal of this action.

26          So ordered.

27   DATED: July 16, 2020.

28
